FILED
                                                                                        Feb 16, 2012
                                      File Name: 12a0188n.06                     LEONARD GREEN, Clerk

                    NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                            No. 10-4006

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

OHIO COUNCIL 8 AMERICAN FEDERATION
OF STATE, COUNTY & MUNICIPAL
EMPLOYEES, AFL-CIO; HONORABLE
NADINE ALLEN; HONORABLE PETER J.
CORRIGAN; MARTHA GOOD; OHIO
DEMOCRATIC PARTY,                                           ON APPEAL FROM THE
                                                            UNITED STATES DISTRICT
          Plaintiffs-Appellants,                            COURT FOR THE SOUTHERN
                                                            DISTRICT OF OHIO
v.

SECRETARY OF STATE JENNIFER
BRUNNER, IN HER OFFICIAL CAPACITY, ET
AL.,

          Defendants-Appellees.




                                                       /

Before:          MARTIN and MCKEAGUE, Circuit Judges, and CALDWELL.*

          PER CURIAM. Ohio Council 8 American Federation of State, County, and Municipal

Employees, AFL-CIO, and the other plaintiffs appeal the district court’s denial of their motion for

a preliminary injunction to enjoin the enforcement of Ohio Revised Code § 3505.04, which prohibits

the inclusion of judicial office candidates’ political party affiliations on Ohio’s nonpartisan general



          *
          Judge Karen K. Caldwell, United States District Judge for the Southern District of Ohio,
sitting by designation.
No. 10-4006
Ohio Council 8 Am. Fed’n, et al. v. Sec’y of State, et al.
Page 2

election ballots. Plaintiffs filed suit in district court and sought to enjoin the enforcement of section

3505.04 on the grounds that it violates Plaintiffs’ First Amendment rights and denies them equal

protection under the law. On appeal, Plaintiffs argue that, because the statute is unconstitutional and

Ohio’s interests are neither compelling nor reasonable, the district court erred in denying their

request to enjoin enforcement of section 3505.04. For the following reasons, we AFFIRM.

        The decision to grant or deny a preliminary injunction is a “matter within the discretion of

the district court and is thus reviewed for abuse of discretion.” Tennessee Scrap Recyclers Ass’n v.

Bredesen, 556 F.3d 442, 447 (6th Cir. 2009) (citing Certified Restoration Dry Cleaning Network,

L.L.C. v. Tenke Corp., 511 F.3d 535, 540 (6th Cir. 2007)); see also Hunter v. Hamilton Cnty. Bd.

of Elections, 635 F.3d 219, 233-34 (6th Cir. 2011) (noting that this Court reviews a district court’s

determination as to granting or denying a preliminary injunction for abuse of discretion). We review

the district court’s legal conclusions de novo and its factual findings for clear error. Certified

Restoration Dry Cleaning Network, 511 F.3d at 541 (citation omitted).

        District courts consider four factors when determining whether to grant a preliminary

injunction: “(1) whether the movant has demonstrated a likelihood of success on the merits; (2)

whether the movant will suffer irreparable harm if the injunction is not issued; (3) whether the

injunction will cause substantial harm to others if issued; and (4) whether granting the injunction will

serve the public interest.” Bredesen, 556 F.3d at 447 (citation omitted). Because the district court’s

determination of whether the movant is likely to succeed on the merits is a question of law, we

review it de novo. Certified Restoration Dry Cleaning Network, 511 F.3d at 541. We review for

an abuse of discretion the district court’s “ultimate determination” of whether the four factors weigh
No. 10-4006
Ohio Council 8 Am. Fed’n, et al. v. Sec’y of State, et al.
Page 3

in favor of or against granting the preliminary injunction; this review is “highly deferential” to the

decision of the district court. Id. “The district court’s determination will be disturbed only if the

district court relied upon clearly erroneous findings of fact, improperly applied the governing law,

or used an erroneous legal standard.” Id. (citation and internal quotation marks omitted).

       The district court did not abuse its discretion in denying Plaintiffs’ request for a preliminary

injunction. We agree with the district court that Plaintiffs have not shown a likelihood of success

on the merits of their argument that the prohibition of political party designations next to judicial

candidates’ names burdens their rights to association and free speech and is not outweighed by

Ohio’s interests. See Burdick v. Takushi, 504 U.S. 428, 434 (1992) (evaluating constitutional

challenges to state election laws under a “flexible” approach, and finding that a regulation must be

“narrowly drawn to advance a state interest of compelling importance” where First and Fourteenth

Amendment rights are severely restricted, but that the State’s “important regulatory interests are

generally sufficient to justify” those restrictions that are “reasonable [and] nondiscriminatory”). The

district court did not err in finding that Plaintiffs failed to show irreparable harm, that the balance

of equities favored Ohio, and that the public interest weighs in favor of not granting the injunction.

       The district court did not abuse its discretion in determining that the four factors weighed in

favor of denying Plaintiffs’ motion for a preliminary injunction. Moreover, at the time the district

court denied the injunction, it expressed a desire to let the parties engage in discovery and argument

on the issue and cited no need for “expediency.” A year and a half later a merits proceeding has not

yet been held; the public interest would be best served by such a proceeding and not by enjoining

Ohio from enforcing a state election statute before an upcoming election. See Hunter, 635 F.3d at
No. 10-4006
Ohio Council 8 Am. Fed’n, et al. v. Sec’y of State, et al.
Page 4

234 (noting that “considerations specific to election cases and exigencies of time may be weighed,

but that it is still necessary, as a procedural matter, for [us] to give deference to the discretion of the

District Court” (alteration in original) (citation and internal quotation marks omitted)). We therefore

AFFIRM the order of the district court.